department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date cc ita postf-144166-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel phoenix lmsb nr area from associate chief_counsel income_tax and accounting cc ita subject accounting for maintenance reserves this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend a b c equipment equipment x date a b c d e issue whether the transferred accumulated maintenance reserves described in the below purchase transaction constitute income to a under a’s established method_of_accounting for maintenance reserves conclusion a’s treatment of the transferred accumulated maintenance reserves described in the below purchase transaction1 constitutes an unauthorized change in a’s method_of_accounting for maintenance reserves the purchase transaction increased a’s maintenance reserve liability by dollar_figuree under a’s existing method_of_accounting this increase should have been recognized as taxable_income by a facts a is in the business of leasing equipment in a typical transaction a receives monthly rental payments under the lease a also receives an additional_amount from the lessee described in the leases as supplemental rent or maintenance reserves which is based on usage of equipment and certain specific maintenance categories the maintenance reserves increase monthly and are held by a for the lessee generally as the lessee makes expenditures_for required or scheduled maintenance of equipment a will reimburse lessee with funds from the maintenance reserve for the amount of the expenditure for book purposes a has historically debited cash and credited equipment maintenance reserves upon receiving supplemental rent or maintenance reserve sec_1 although a may have entered into numerous leases and or purchases of equipment with terms similar to those in the specific transaction addressed here our conclusion reflects only the specific purchase agreement with b and should be limited to that transaction it should not be used for or treated as a determination with respect to any of a’s other transactions your office has also asked whether a basis_adjustment in equipment x is warranted if the transferred accumulated maintenance reserves do not constitute income to a because this office concludes that under a’s existing method_of_accounting the dollar_figuree increase in a’s maintenance reserve liability should have been recognized as taxable_income by a we do not reach this basis question from a lessee upon payment or reimbursement to the lessee for required maintenance a has debited equipment maintenance reserves and credited cash for income_tax purposes a has historically recorded a schedule m adjustment which included all maintenance reserves received from lessees during the tax_year in its income a has generally treated disbursements of such reserves as current period deductions or capital expenditures a generally acquires its equipment by purchasing used equipment from sellers the equipment is usually under lease from the seller to a third party lessee at the time it is purchased by a consequently a purchases the equipment subject_to the lease to the third party these leases generally include maintenance reserve provisions similar to those described above consequently a’s purchase transactions include either a transfer from the seller to a of the amount of the accumulated maintenance reserve for the equipment that is the amount by which the maintenance reserves received by the seller from the lessee up to the date of sale exceed the cost of repairs and maintenance covered by such reserves or a credit against the purchase_price equal to the amount of the accumulated maintenance reserve your submission requests field_service_advice concerning the accumulated maintenance reserves in the following specific transaction in date a purchased equipment x from b at the time equipment x was subject_to a lease from b to c which required c as lessee at its own cost and expense to service repair maintain overhaul test or cause the same to be done to the equipment x in addition c was responsible under the lease for all routine and non-routine services checks and inspections to ensure that adequate funds would be available to cover the lessee’s maintenance and repair responsibilities the lease established a maintenance reserve to which c paid to b an additional_amount each month based upon the actual usage of equipment x when c performs or causes a third party to perform for example if at the time of sale to a the seller lessor had received a total of dollar_figure in maintenance reserves from the lessee under a lease for equipment and had disbursed dollar_figure of these reserves for covered repairs the difference of dollar_figure would be considered the accumulated maintenance reserves this dollar_figure amount would be transferred with the equipment to a as buyer either as a credit against the purchase_price of equipment or in the form of a separate check this dollar_figure plus subsequent monthly payments of maintenance reserves by the lessee to a as the successor lessor would then be held by a and ultimately disbursed by a as the purchased equipment received covered repairs and maintenance covered maintenance as defined in the lease c would submit documentation to b regarding such maintenance b as lessor would then pay c the cost of the covered maintenance from its accumulated maintenance reserve under the lease any amounts paid to the lessor as maintenance reserves which were not used to reimburse the lessee for covered maintenance would be returned to c at the end of the lease with all accrued interest a’s purchase agreement with b for equipment x provided for a purchase_price of dollar_figurea plus transaction costs of dollar_figureb a received certain credits against the purchase_price including a credit of dollar_figurec which is the sum of a dollar_figured security deposit and dollar_figuree of accumulated maintenance reserves plus accumulated interest as indicated above a acquired equipment x subject_to the terms of the lease to c contrary to its practice regarding maintenance reserves payments received monthly from other lessees under leases for other equipment a did not include in its income the dollar_figuree in accumulated maintenance reserves plus accumulated interest acquired by virtue of the credit against the purchase_price of equipment x instead a decreased its cost_basis in equipment x by dollar_figuree the amount of the accumulated maintenance reserves plus accumulated interest consistent with expenditures_for which it has received payments from the lessee or through a transfer from the seller a currently deducts all expenditures from the transferred maintenance reserves for which it took a basis_adjustment when due you have requested our analysis of whether under the facts provided in the submission a must use the same method_of_accounting for the accumulated maintenance reserves transferred in the purchase agreement with b as a has previously used for amounts received from its equipment lessees as supplemental rent or maintenance reserves law and analysis sec_446 of the internal_revenue_code provides that taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes its income in keeping its books sec_446 provides that a taxpayer that changes the method_of_accounting on the basis of which it regularly computes its income in keeping its books shall before computing its taxable_income under the new method secure the consent of the commissioner sec_1_446-1 of the income_tax regulations provides in part that a change in method_of_accounting includes a change in the treatment of any material_item used in an overall plan of accounting for gross_income or deductions a material_item is any item that involves the proper time for the inclusion of the item in income or the taking of a deduction in determining whether a taxpayer’s accounting practice for an item involves timing generally the relevant question is whether the practice permanently changes the amount of the taxpayer’s lifetime income if the practice does not permanently affect the taxpayer’s lifetime income but does or could change the taxable_year in which the income is reported it involves timing and is therefore a method_of_accounting see revproc_91_31 1991_1_cb_566 revproc_97_27 1997_1_cb_680 the facts presented in the submission demonstrate that a has established a method_of_accounting for the item variously known as maintenance reserves or supplemental rent this item represents money held by a as lessor of equipment to secure the performance of required maintenance by the lessee in accounting terms the item is a liability of a to the lessee when the lessee pays maintenance reserves to the a the liability is increased credited and a recognizes taxable_income when a reimburses the lessee for required maintenance the liability is decreased debited and a treats the amount as a deduction or a capital_expenditure as appropriate a’s treatment of the accumulated maintenance reserves transferred in the purchase agreement with b constitutes an unauthorized change in its method_of_accounting for maintenance reserves the purchase increased a’s maintenance reserve liability by dollar_figuree under its existing method_of_accounting such increase should have been recognized as taxable_income by a a however failed to recognize taxable_income instead it reduced the basis of the acquired equipment x by the amount of the increase this novel accounting practice constitutes a change in method_of_accounting because it affects postpones only the time when income will be recognized and does not affect the amount of a’s lifetime income the absence of any cash inflow directly corresponding to the accumulated maintenance reserves transferred in the purchase agreement with b does not distinguish such reserves as a different item from the maintenance reserves resulting from supplemental rentals received by a from its other lessees in both cases a’s liability to pay for specified maintenance increased by a known amount as a result of valuable consideration received in one case the consideration was a purchase_price concession that reduced cash outflow in the other the consideration consisted of cash inflows both forms of consideration had the same net effect an increase in the a’s assets and a corresponding increase in its liability to lessees to pay for specified maintenance of leased equipment because a changed its method_of_accounting for maintenance reserves without obtaining the consent of the commissioner the examining agent may change a back to its former method_of_accounting for such item such change should be made in the taxable_year that a changed its method without consent or if that year is closed by the running of the period of limitations in the earliest open taxable_year the examining agent may impose such change even if a’s former method_of_accounting is impermissible and a’s new method_of_accounting is permissible see revproc_2002_18 sec_2 2002_13_irb_678 and citations therein case development hazards and other considerations in our view a will find it difficult to show that the transferred accumulated maintenance reserves are a different item for tax_accounting purposes such that it can adopt an accounting_method different from the method used for the other similar reserves the primary hazard is that a court could conclude that the maintenance reserves are not income to a and thus its accounting treatment for the maintenance reserves was an error rather than an accounting_method therefore a would not be bound to report the transferred accumulated maintenance reserves as income a may not want to make this argument because if the argument succeeds no deductions would be allowed for the amounts paid out of the reserve moreover if there is no change in accounting_method there will be no sec_481 adjustment to prevent the omission of the deductions this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions heather maloy associate chief_counsel income_tax and accounting by william a jackson branch chief branch associate chief_counsel income_tax and accounting we express no opinion regarding the propriety of either method
